REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.

	The invention as claimed is directed to a cover glass comprising a glass layer, a viscoelastic layer, and an acoustic impedance adjusting layer between the glass and viscoelastic layers satisfying the relationship Zg>Zm>Zd - where Zg, Zm, and Zd represent the acoustic impedance of the glass, acoustic impedance adjusting, and viscoelastic layers, respectively.  The embodiment of claim 1 further requires the glass layer to have a thickness of 0.015 to 0.15 mm.  The embodiment of claim 8 further requires the acoustic impedance adjusting layer to be made of at least one resin selected from polyethylene, polymethyl methacrylate, polycarbonate, polypropylene, polyester, and polyimide.  The embodiment of claim 9 further requires the viscoelastic layer to form the outermost surface of the cover glass.

	Tokiwa (WO 2011/096467 A1) represents the closest prior art.  However, upon reconsideration in view of the claim amendments, the examiner agrees with the applicant that Tokiwa does not teach the invention as claimed.  Additionally regarding claim 1, the examiner agrees that Tokiwa does not fairly suggest to or provide motivation for one of ordinary skill in the art to arrive at this invention as claim 1 requires the glass layer to have a thickness of 0.015 to 0.15 mm while the only disclosed glass thickness in Tokiwa is 5 mm - a thickness more than an order of magnitude outside this range.  Regarding claim 8, the examiner concedes that Tokiwa does not suggest this claim as the reference requires the primer layer to be a polyamide layer, a material excluded from the claim's Markush group of resins for the impedance adjusting layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787